USDC SDNY

 

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
UNIQUE LOTUS GEMS and GEMDIAM, DOC #:
DATE FILED: _ 12/9/2019
Plaintiffs,
-against- 18 Civ. 10808 (AT) (GWG)
GHOLIAN ENTERPRISES INC., FARID ORDER ADOPTING
GHOLIAN a/k/a ROB GHOLIAN, and AHARON REPORT AND
AKUSH, RECOMMENDATION
Defendants.

 

 

ANALISA TORRES, District Judge:

Having received no objections to the Report and Recommendation (the “R&R”), ECF No. 53,
of the Honorable Gabriel W. Gorenstein, the Court reviewed the R&R for clear error, and found
none. Santiago v. Colvin, 12 Civ. 7052, 2014 WL 1092967, at *1 (S.D.N-Y. Mar. 17, 2014).

The Court, therefore, ADOPTS the R&R in its entirety. Accordingly, Plaintiffs’ motion for a
default judgment, ECF No. 35, is GRANTED, and judgment 1s entered as follows:

(1) Unique Lotus Gems shall be awarded a judgment against Gholian Enterprises Inc., Farid
Gholian a/k/a Rob Gholian, and Aharon Akush, jointly and severally in the amount of
$329,417 plus pre-judgment interest of $75.01 per day from November 12, 2016, until
December 9, 2019: and

(2) Gemdiam should be awarded a judgment against Gholian Enterprises Inc., Farid
Gholiana/k/a Rob Gholian, and Aharon Akush, jointly and severally in the amount of
$272,627 plus pre-judgment interest of $61.02 per day from February14, 2017, until
December 9, 2019.

The Clerk of Court is directed to close the case.
SO ORDERED.

Dated: December 9, 2019
New York, New York

On-

ANALISA TORRES
United States District Judge

 
